*534On appeal, the plaintiff contends that the defendant failed to properly exercise its option to cancel the parties’ lease because the defendant’s notice of termination was signed by its attorney. We disagree. The record amply supports the Supreme Court’s determination that the plaintiff was aware, at the time it received the notice of cancellation, that the defendant’s attorney was authorized to act as its agent in matters concerning the leased premises (see, Matter of Owego Props. v Campfield, 182 AD2d 1058, 1059). Moreover, the notice of cancellation was accompanied by a check in the sum of $97,310.09, drawn on the defendant’s corporate account and signed by two of its officers, which represented payment of the cancellation fee required by the lease. Under these circumstances, there is no merit to the plaintiff’s claim that it was entitled to reject the defendant’s notice of cancellation for failure to comply with the notice provisions of the lease (cf., Siegel v Kentucky Fried Chicken, 67 NY2d 792). Bracken, J. P., Sullivan, Santucci and Krausman, JJ., concur.